Citation Nr: 0011554	
Decision Date: 05/02/00    Archive Date: 05/09/00

DOCKET NO.  99-01 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been presented to 
determine if the appellant has basic eligibility for U.S. 
Department of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 decision from the VA Regional Office 
(RO) in Manila, Philippines, which determined the appellant 
had no legal entitlement to VA benefits as her husband had no 
recognized military service.  

The Board notes that the appellant has previously filed a 
claim of entitlement to basic eligibility for VA benefits.  
Thus, the issue has been rephrased as reflected on the title 
page of this decision.  See Trilles v. West, 13 Vet. App. 314 
(2000).  



FINDINGS OF FACT

1.  The U.S. Army Reserve Personnel Center has certified that 
the appellant's husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.

2.  In a June 1982 letter, the RO denied the appellant's 
claim of entitlement to VA benefits on the grounds that her 
deceased husband's military service did not meet the legal 
requirements for entitlement to death pension.  The appellant 
did not appeal that determination and the decision became 
final.  

3.  Additional evidence submitted since the June 1982 RO 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since the RO's June 1982 decision is not 
new and material; the decision is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant contends that she is entitled to compensation 
benefits from VA because of her husband's military service 
during World War II.  Documents from the Philippine Army 
Headquarters reflect the appellant's husband was killed in 
action in November 1944.

In January 1954, the U.S. Department of the Army certified 
that the appellant's husband had no recognized guerrilla 
service, nor was he a member of the Philippine Commonwealth 
Army in the service of the Armed Forces of the United States.  
In July 1982, the U.S. Army Reserve Personnel Center verified 
the correctness of the January 1954 document. 

In a March 1982 letter, the RO denied the appellant's claim 
of entitlement to VA benefits on the grounds that her 
deceased husband's military service did not meet the legal 
requirements for entitlement to benefits.  The appellant did 
not appeal that determination.

The appellant sought to reopen her claim in December 1997.  
The evidence presented since the March 1982 denial includes 
the transcript of the appellant's RO hearing and a joint 
affidavit executed in October 1958.  At her May 1998 RO 
hearing, the appellant gave no testimony other than the 
submission of a joint affidavit executed in October 1958 in 
support of her claim.  The October 1958 joint affidavit 
reflects that the affiants were the Battalion Commander and 
Executive Battalion of the 3rd Battalion, Mt. Corps. Reg., 
ECLGA, and were recognized by the United States.  They stated 
that the appellant's spouse was the only person submitted in 
the casualty roster of the 3rd Battalion, Mt. Corps. Reg., 
ECLGA, and was killed by the Japanese in November 1944.  

Pertinent Law and Regulations

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1999).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e).  Service 
as a Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.8 (c) and (d) (1999).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (a) and 
(d) (1999).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) the evidence is a document issued by the 
service department; (2) the document contains needed 
information as to length, time and character of service; and 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (1999).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis has been announced by 
the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  Under 
the Elkins test, the Board must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

Once a denial of a claim of entitlement to benefits has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  38 U.S.C.A. 
§ 5108.  New and material evidence means 1) evidence not 
previously submitted; 2) which bears directly and 
substantially upon the specific matter under consideration; 
3) which is neither cumulative nor redundant; and 4) which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete her application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the appellant and other 
sources, and has advised the appellant of the status of her 
claim in the statement of the case.  As modified by Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), that duty arises where 
the appellant has reported the existence of evidence which 
could serve to re-open a claim.  As no such evidence has been 
identified in the instant case, VA has satisfied its duty to 
inform the appellant under 38 U.S.C.A. § 5103(a).  See Slater 
v. Brown, 9 Vet. App. 240, 244 (1996).  

Analysis

The October 1958 joint affidavit submitted by the appellant 
at her May 1998 RO hearing is new in that it was not 
previously of record.  However, it is essentially cumulative 
of individual affidavits previously submitted and signed by 
the same affiants.  As the Board is bound by the service 
department finding that the appellant's deceased husband had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces, the joint affidavit of his 
comrades is insufficient to establish recognized military 
service.  Thus, the newly submitted evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board notes that the appellant gave no additional 
testimony at her May 1998 RO hearing.



ORDER

New and material evidence not having been submitted to reopen 
a claim for eligibility for VA benefits, legal entitlement to 
VA benefits remains denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

